Citation Nr: 0838060	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-10 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
degenerative disc disease of the cervical spine, C5-C6, from 
September 4, 2003 through May 27, 2008.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine, 
C5-C6, since May 28, 2008.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1982 to October 
1982, and from June 1987 to September 2003.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The RO's September 2004 rating decision granted service 
connection at a noncompensable initial evaluation for 
degenerative disc disease of the cervical spine, C5-C6, 
effective from September 4, 2003.  The veteran subsequently 
appealed this decision seeking a higher disability 
evaluation.  In June 2008, the RO granted an increased 
evaluation of 10 percent for the veteran's degenerative disc 
disease of the cervical spine, C5-C6, effective from May 28, 
2008.  The veteran continues to seek a higher initial 
disability rating in this matter.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

In this decision, the Board shall address the initial 
disability evaluation to be assigned to the veteran's 
degenerative disc disease of the cervical spine, C5-C6, based 
upon the "staged ratings" (different percentage ratings for 
different periods of time), which the RO has assigned in this 
case.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Specifically, the RO has assigned the veteran's degenerative 
disc disease of the cervical spine, C5-C6, a noncompensable 
initial disability rating from September 4, 2003 through May 
27, 2008; and a 10 percent disability rating, since May 28, 
2008.


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
degenerative disc disease of the cervical spine, C5-C6, has 
been manifested by no more than a slight limitation of 
cervical spine motion, with forward flexion of 30 degrees or 
greater and a combined range of motion of the cervical spine 
greater than 170 degrees; localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; and complaints 
of pain and stiffness.  The veteran's degenerative disc 
disease of the cervical spine, C5-C6 is not shown to have 
resulted in any chronic orthopedic or neurological 
manifestations or any incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, and 
no more, for degenerative disc disease of the cervical spine, 
C5-C6, from September 4, 2003 through May 27, 2008, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290, 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2008). 

2.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine, 
C5-C6, since May 28, 2008, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  


In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim for entitlement to an increased initial 
evaluation for his service-connected degenerative disc 
disease of the cervical spine, C5-C6, arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder all of the veteran's service medical records, as well 
as his identified VA and private medical treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the 
veteran has been provided multiple VA examinations to 
ascertain the severity of his service-connected degenerative 
disc disease of the cervical spine, C5-C6.  Finally, there is 
no indication in the record that additional evidence relevant 
to the issue being decided herein is available and not part 
of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that no additional assistance 
is required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

On September 4, 2003, the veteran filed a claim seeking 
service connection for a cervical spine disorder.

In September 2004, the RO issued a rating decision that 
granted service connection at a noncompensable (0 percent) 
initial evaluation for degenerative disc disease of the 
cervical spine, C5-C6, effective from September 4, 2003.  The 
veteran subsequently appealed this decision seeking a higher 
disability evaluation.  

In June 2008, the RO granted an increased evaluation of 10 
percent for the veteran's degenerative disc disease of the 
cervical spine, C5-C6, effective from May 28, 2008.  The 
veteran continues to seek a higher initial disability rating 
in this matter.  See AB v. Brown, 6 Vet. App. 35 (1993). 

II.  Factual Background

A review of his service medical records revealed treatment 
for a cervical spine disorder.  A physical profile report, 
approved in November 1998, noted that the veteran's 
activities were restricted due to his cervical spine 
degenerative joint disease, with disc bulges.  Inservice 
treatment reports, dated in May 1999 and in January 2000, 
noted the veteran's complaints of recurrent neck pain.  

An inservice X-ray examination of the cervical spine, 
performed in January 2001, revealed an impression of 
increased disc space narrowing and spondylosis to a moderate 
degree at the C5-C6 level without neuroforement encroachment; 
and increased spondylosis at the C6-C7 level and C7-T1 levels 
with increased neuroforamen narrowing on the left at C6, and 
the left and right at C7.

Subsequent to service discharge, a VA general medical 
examination was conducted in January 2004.  The report noted 
the veteran's inservice history of neck pain with numbness 
going down his left arm.  At the time of the examination, he 
indicated that he has not had much of any numbness or 
shooting pains down his left arm.  He reported that his neck 
bothers him a little bit every day, but nothing like it was 
before.  He also reported taking Motrin, 800 milligrams, 
three times a day, virtually everyday, for this condition.  
Physical examination of the neck revealed a good range of 
motion, consisting of forward flexion to 50 degrees, 
extension to 50 degrees, lateral flexion to the left and 
right to 45 degrees, and rotation to the left and right to 75 
degrees.  The report noted that the functional impairment 
factors were "completely unremarkable" and that there was 
no pain on palpation of the paracervical muscle groups at 
all.  The report also noted that the veteran had no problems 
at all with his upper extremities.  The report concluded with 
a diagnosis of degenerative disc disease of the cervical 
spine, C5-C7 per patient.  An addendum to the examination 
report, dated in January 2004, noted that X-ray examination 
of the cervical spine had revealed degenerative joint disease 
at the C5-C6 level.

A psychiatric consultation report, dated January 14, 2004, 
noted the veteran's history of degenerative disk disease of 
the neck, and that he had neck pain.  

An emergency room report, dated January 24, 2004, noted the 
veteran's complaints of headache, neck and back pain, status 
post motor vehicle collision on January 19, 2004.  The report 
indicated that the veteran had not previously sought 
treatment for this condition following the accident.  
Physical examination revealed mild midline tenderness over 
the C4-C6 disc area.  The report concluded with diagnoses of 
cervical strain and back strain.  

A subsequent treatment report, dated in late-January 2004, 
noted that the veteran had been in a motor vehicle accident a 
week earlier.  The report listed an assessment of status post 
whiplash injury, improving.

A private medical examination report, dated in February 2004, 
noted the veteran's history of degenerative disk disease of 
the cervical spine without current evidence of radiculopathy.  
The veteran reported having neck pain for which he took 
Motrin on a daily basis.  He also reported having stiffness 
in the neck, and denied having any pinching or nerve type 
pain.  The examiner noted that the veteran was not currently 
having any radicular symptoms.  Physical examination of the 
neck revealed very minimal tenderness to the lower cervical 
spine region, and no paracervical muscle spasm.  Musculature 
appeared symmetrical, and he had 5/5 strength and normal 
sensation in the upper and lower extremities.  Range of 
motion testing of the cervical spine revealed forward flexion 
to 30 degrees, extension to 20 degrees, lateral flexion to 
the left and to the right to 40 degrees, and rotation to the 
left and to the right to 30 degrees.  The examiner noted that 
he does not feel the veteran's neck condition resulted in a 
physical limitation, although the veteran reported neck 
strain and pain whenever lifting more than 20 pounds for any 
significant amount of time.  

A treatment report, dated in March 2004, noted that Motrin 
worked "great" for the veteran's neck and back pains from 
degenerative disc disease.  

A treatment report, dated in September 2004, noted that the 
veteran was seen for a physical therapy evaluation of his 
neck.  Physical examination of the neck revealed an active 
range of motion which was grossly within full limits.  There 
was little to no tenderness on palpation.  The report also 
noted a pain level of 1 to 2 out of 10.  The report indicated 
that x-ray examination of the neck, performed in January 
2004, revealed findings of C5-C6 degenerative disk disease 
with some uncinate spurring.  It concluded with an assessment 
of neck pain and indicated that the veteran was instructed on 
an independent program of neck care.

A treatment report, dated in May 2005, noted the veteran's 
persistent annoyance with his neck condition.  

A decision from the Social Security Administration, dated in 
September 2005, concluded that the veteran was entitled to a 
period of disability benefits beginning in April 2004.  The 
decision was based, in part, on the veteran's degenerative 
disc disease, by history.

On May 28, 2008, a VA examination of the spine was conducted.  
The veteran reported that he took pain medication every day 
for neck pain, which he described as diffuse throughout the 
neck, midline and paraspinous.  He reported a baseline pain 
level of 4 out of 10, which flared occasionally on heavy 
lifting, with rapid recovery, to 6 to 7 out of 10.  He also 
reported generalized numbness in the arms, without 
localization.  The report noted that he has daily pain in the 
C3-C7 region, which was mild.  He reported stiffness, but no 
fatigue, decreased motion, weakness or spasms.  During the 
last 12 month period, the report noted that the veteran's 
service-connected cervical spine degenerative disc disease 
resulted in no incapacitating episodes.  Physical examination 
of the cervical sacrospinalis revealed no spasm, no atrophy, 
no guarding, no pain on motion, no tenderness, and no 
weakness.  Range of motion testing of the cervical spine 
revealed range of motion consisting of extension to 0 
degrees, forward flexion to 45 degrees, and lateral flexion 
to the left and to the right to 45 degrees; all without pain 
on motion, or pain on repetitive use.  The report also listed 
lateral rotation to the left and to the right to 75 degrees, 
with pain beginning at 70 degrees.  The diagnosis was 
cervical spine degenerative disc disease.  The VA examiner 
also noted that the veteran's service-connected cervical 
spine disorder had a mild effect on the veteran activities, 
including shopping, exercise and recreation, and no effect on 
his traveling, feeding, bathing, dressing, toileting, and 
grooming.

III.  Analysis

The veteran's service-connected degenerative disc disease of 
the cervical spine, C5-C6, was assigned a noncompensable 
initial disability rating from September 4, 2003 through May 
27, 2008; and a 10 percent disability rating, since May 28, 
2008. 

During the pendency of this appeal, the regulations regarding 
diseases and injuries to the spine, to include intervertebral 
disc syndrome, were amended effective September 26, 2003.  68 
Fed. Reg. 51454-51458 (Aug. 27, 2003), 69 Fed. Reg. 32449-
32450 (June 10, 2004).  VA's General Counsel, in a precedent 
opinion, held that when a new regulation is issued while a 
claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-03; 69 
Fed. Reg. 25179 (2003).  The amended versions may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The RO addressed 
the veteran's claim under both the old criteria and the 
current regulations.  Thus, there is no prejudice to the 
veteran for the Board to apply the regulatory revisions of 
September 26, 2003 in the adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

A.  Prior to September 26, 2003

Under Diagnostic Code 5290, in effect before September 26, 
2003, a slight limitation of motion of the cervical spine 
warrants a 10 percent disability rating.  A moderate 
limitation of motion of the cervical spine warrants a 20 
percent disability rating.  A 30 percent disability rating, 
the highest under this code provision, is warranted for a 
severe limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290 (2003).  Ankylosis of the 
cervical spine was rated under Diagnostic Code 5287, with 30 
percent being assigned for an ankylosed cervical spine in a 
favorable condition, and a 40 percent disability rating being 
assigned in an unfavorable position.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5287 (2003).

Diagnostic Code 5293, in effect before September 26, 2003, 
was used to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation 
was assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks during the past 12 months, and a 
20 percent was for assignment for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 week but less than 4 weeks during the past 12 
months.  A 40 percent evaluation was assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
was assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

For purposes of evaluation, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  Chronic orthopedic and neurologic 
manifestations meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, orthopedic disabilities were 
evaluated using criteria for the most appropriate orthopedic 
diagnostic code or codes and neurologic disabilities were 
evaluated separately using criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (2).  

B.  Since September 26, 2003

Effective September 26, 2003, the diagnostic code for 
intervertebral disc syndrome was reclassified as Diagnostic 
Code 5243.  A 10 percent evaluation was assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months, and a 20 percent was for 
assignment for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
week but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 60 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  

For purposes of evaluation, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1).  If intervertebral disc syndrome is present 
in more than one spinal segment and the effects in each 
spinal segment are clearly distinct, each segment is 
evaluated on the basis of incapacitation episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(3).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire 
spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine 
to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or the combined range 
of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees, or 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2007).

After reviewing the veteran's claims folder, and resolving 
all doubt in favor of the veteran, the Board finds that an 
initial rating of 10 percent, but no higher, is warranted for 
the veteran's service-connected degenerative disc disease of 
the cervical spine, C5-C6, from September 4, 2003 through May 
27, 2008.  See 38 U.S.C.A. § 5107(b).  In making this 
determination, the severity of the veteran's degenerative 
disc disease of the cervical spine, C5-C6, has been 
essentially stable since the initial grant of service 
connection, effective September 4, 2003.  Moreover, the Board 
finds this rating to be warranted based upon the slight 
limitation of motion exhibited at times by the veteran's 
cervical spine, as well as his consistent complaints of pain 
and functional loss relating to this condition.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40, 4.45. 

At no point since the initial grant of service connection has 
the veteran's degenerative disc disease of the cervical 
spine, C5-C6, been entitled to an increased initial rating in 
excess of 10 percent.  

Since the initial grant of service connection, the veteran's 
degenerative disc disease of the cervical spine, C5-C6, has 
been manifested by no more than a slight limitation of 
cervical spine motion, with forward flexion of 30 degrees or 
greater and a combined range of motion of the cervical spine 
greater than 170 degrees; localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; and complaints 
of pain and stiffness.  The veteran's service-connected 
cervical spine degenerative disc disease is also not shown to 
have resulted in any chronic orthopedic or neurological 
manifestations or any incapacitating episodes during this 
time.
Based on all the evidence of record, the preponderance of the 
evidence of record does not meet the criteria for a rating in 
excess of 10 percent for the disability at issue at any time 
subsequent to September 4, 2003, and therefore, the doctrine 
of reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see also Fenderson v. West, 
12 Vet. App. 119 (1999).  


ORDER

An initial evaluation of 10 percent, but no more, for 
degenerative disc disease of the cervical spine, C5-C6, from 
September 4, 2003 through May 27, 2008, is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.  

An evaluation in excess of 10 percent for degenerative disc 
disease of the cervical spine, C5-C6, since May 28, 2008, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


